Exhibit 10.2

 

LOGO [g46232logosmall.jpg]    EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of this 15 day of November,
2007, between Massoud Safavi, (the “Employee”) and EFJ Inc or “EFJI” (the
“Company”).

Section 1. Employment. The Company hereby employs the Employee and the Employee
hereby accepts full-time employment as an at-will employee of the Company
subject to the terms of this Employment Agreement. Employee acknowledges and
agrees that an at-will employee means that either the Employee or the Company
may terminate the relationship at any time with the understanding that neither
party is obligated to base the decision on any reason other than intent not to
continue the employee relationship.

Section 2. Confidential Information. The Company agrees to give Employee
Confidential Information (defined below). The Employee agrees to hold
Confidential Information in strict confidence and not to disclose such
Confidential Information, except to such directors, officers, employees,
stockholders, and agents of the Company with a bona fide need to know, but only
to the extent necessary to further the business purposes of the Company.

Confidential Information shall mean any information not generally known in the
relevant trade or industry, which by its sensitive nature can reasonably be
expected to cause substantial harm to the Company if disclosed and which was
obtained from the Company or its affiliates, or which was learned, discovered,
developed, conceived, originated or prepared during or as a result of the
performance of any services at any time by the Employee on behalf of any of the
Company or its affiliates and which falls within the following general
categories:

(i) information relating to trade secrets of the Company or its affiliates or
any customer or supplier of any of the Company or its affiliates;

(ii) information relating to existing or contemplated products, services,
technology, designs, processes, formulae, algorithms, research or product
developments of the Company or its affiliates or any customer or supplier of any
of the Company or its affiliates;

(iii) information relating to business plans, sales or marketing methods,
customer lists, customer usages and/or requirements, supplier information of the
Company or its affiliates or any customer or supplier of any of the Company or
its affiliates; and

(iv) any other confidential information the Company or its affiliates or any
customer or supplier of any of the Company or its affiliates may reasonably have
the right to protect by patent, copyright, or by keeping it secret or
confidential.



--------------------------------------------------------------------------------

Confidential Information will not include information that:

(i) is now, or hereafter becomes, through no act or failure to act on the part
of the Employee, generally known or available to the public;

(ii) was acquired by the Employee before receiving such information from the
Company and without restriction as to use or disclosure;

(iii) is required to be disclosed pursuant to law, providing the Employee uses
reasonable efforts to give the Company reasonable notice of such required
disclosure; or

(iv) is disclosed with the prior written consent of the Company.

Section 3. Proprietary Rights. The Employee acknowledges that he or she has been
hired to invent and create works of authorship within the scope of the
Employee’s duties. All inventions, formulae, processes, works of authorship,
proprietary information, or future improvements to inventions, formulae,
processes, works of authorship, or proprietary information (the “Intellectual
Property”) developed or completed by the Employee during the term of this
Agreement shall be promptly disclosed to the Employer, and the Employee hereby
assigns all right, title, and interest to such Intellectual Property to the
Employer. The Employee agrees to execute such instruments of assignment of the
Intellectual Property to the Employer as the Employer shall request, and hereby
authorizes the Employer to execute any instruments on behalf of the Employee
that may be required to perfect the Employer’s ownership of the Intellectual
Property if the Employee is unable or refuses to do so. The Employee
acknowledges that no remedy at law would be adequate for any breach of the
provisions of this Section 8 by the Employee, and the Employee hereby agrees
that the Employer shall be entitled to injunctive relief in case of any such
breach.

Section 4. Compliance with Company Written Policies, Employee acknowledges that
the Company has certain policies in place that govern the multiple issues that
Employee must comply with during employment.

The Employee agrees to adhere to and be bound by the Company’s policies
including, but not limited to those policies set forth in the Company’s
Handbook, and the Business Ethics Compliance & Policy, Data Security
Compliance & Policy, Insider Trading Policy, Harassment/Inappropriate Behavior
Policy, Procurement Policy, Trademark & Service Marks Policy, Email Policy,
Severance Policy, Required Approvals, and Travel and Entertainment Expense
Policy and Federal Export Laws and Regulations Policy (collectively referred to
as “Company’s Policies”). Employee recognizes and agrees that the Company’s
Policies may be modified or amended at the Company’s sole discretion. The
Company reserves the right to revise, modify, delete, or add to any and all
policies, procedures, work rules, or benefits stated in the Company’s Policies
or in any other document. The Company shall communicate any change through
official notices, and Employee understand that revised information may
supersede, modify, or eliminate existing policies/benefits.



--------------------------------------------------------------------------------

Section 5. Amendments. Other than as noted in Section 4 above, no change,
modification, waiver, discharge, amendment, or addition to the Employment
Agreement shall be binding unless it is in writing and signed by a senior
manager of the Company and the Employee.

Section 6. Exhibits. The Exhibits that are attached are incorporated herein by
reference. The Exhibits, and the terms thereof, shall be an integral part of
this Agreement.

Section 7. Governing Law. This Employment Agreement shall be governed by the
substantive laws of the State of Texas.

Section 8. Remedies.

A. Injunctive Relief. Employee recognizes and acknowledges that damages in the
event of his or her breach of certain provisions of this Agreement would be
inadequate, and Employee agrees that the Company, in addition to all other
remedies it may have, shall have the right to injunctive relief in a court of
competent jurisdiction if there is a breach by Employee of any one or more of
the provisions contained in Section 2 (Confidential Information) or any rider
agreement regarding noncompetition or nonsolicitation.

B. Arbitration. Except as specified in Section 8(A) (injunctive relief),
arbitration shall be the exclusive remedy for any and all disputes, claims, or
controversies, whether statutory, contractual, or otherwise, between the Company
and the Employee concerning the Employee’s employment or the termination
thereof. In the event either party provides a Notice of Arbitration of Dispute
to the other party, the Company and the Employee agree to submit such dispute or
controversy, whether statutory or otherwise, to an arbitrator selected from a
panel of arbitrators of the American Arbitration Association (“AAA”) located in
Irving, Texas. The effective rules of Commercial Arbitration of the American
Arbitration Association shall control the arbitration. The arbitrator must have
expertise in the matters in controversy. If the parties cannot agree on an
arbitrator, either party may request that the AAA submit a list of seven
(7) qualified arbitrators to the parties. From this list, each party shall
strike three (3) names in alternation. The unstricken name will be empowered to
act as the arbitrator. The parties agree that the Employee shall strike first
from the panel. All statutes of limitations that would otherwise be applicable
shall apply to any arbitration proceeding hereunder. In any arbitration
proceeding conducted subject to these provisions, the arbitrator is specifically
empowered to decide any question pertaining to limitations, and may do so by
documents or with a hearing, in his or her sole discretion. In this regard, the
arbitrator may authorize the submission of pre-hearing motions similar to a
motion to dismiss or for summary adjudication for purposes of considering this
matter. The arbitrator’s decision will be final and binding upon the parties.
The parties further agree to abide by and perform any award rendered by the
arbitrator. Each party shall bear his, her, or its own attorneys fees unless a
statute authorizes the arbitrator to make an award of attorneys’ fees to the
prevailing party, in addition to any other relief to which he, she, or it may be
entitled. In rendering the award, the arbitrator shall state the reasons
therefore, including any computations of actual damages or offsets, if
applicable.



--------------------------------------------------------------------------------

Section 9. Nonassignability; Successors. The obligations of the Employee under
this Employment Agreement are not assignable by Employee. Except as provided in
the immediately preceding sentence, this Employment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors.

Section 10. Notices. Any notice required to be given in writing by any party to
this Employment Agreement may be personally delivered or mailed by registered or
certified mail to the last known address of the party to be notified. Any such
notice personally delivered shall be effective upon delivery and any such notice
mailed shall be effective four (4) business days after the date of mailing, by
registered or certified mail, with postage prepaid to the last known address of
the party to be notified.

Section 11. Severability. The invalidity or unenforceability of any particular
provision of this Employment Agreement shall not affect the other provisions of
this Employment Agreement. Any such invalid or unenforceable provision shall be
enforced to the fullest extent possible, and the remainder of this Employment
Agreement shall be construed in all respects as if the invalid or unenforceable
provision were omitted.

Section 12. Headings. The section and other headings contained in this
Employment Agreement are for reference purposes only and shall not affect the
interpretation of this Employment Agreement.

Section 13. Construction. Whenever required by the context, references to the
singular shall include the plural, and the masculine gender shall include the
feminine gender.

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed on its behalf and the Employee has signed his name hereto, effective as
of the date first written above.

 

COMPANY: EFJ Inc By:  

/s/ Michael B Gamble

Printed Name:   Michael B Gamble Its:   VP Administration

 

EMPLOYEE:

/s/ Massoud Safavi

Massoud Safavi



--------------------------------------------------------------------------------

LOGO [g46232logosmall.jpg]    NONCOMPETE AGREEMENT   

Ancillary to and as part of the parties’ agreements regarding Confidential
Information set forth in Section 2 of the Employment Agreement, the Employee
agrees to the following:

The Employee expressly covenants and agrees that at no time during the effective
term of this Employment Agreement will he for himself or on behalf of any other
person, partnership, firm, association or corporation, within fifty miles of any
office in which Employee works, (i) open or operate a business that would be a
competitor of the Company or (ii) act as an employee, agent, advisor or
consultant, in the same or substantially the same capacity as employed by the
Company, of any entity that is a competitor of the Company during the term of
this Agreement. The Employee further covenants and agrees that these
restrictions will also apply for two (2) years following the termination of the
Agreement, whether such termination is voluntary or involuntary. In addition,
Employee will not, during his or her employment and for two (2) years following
the termination of employment, (i) directly or indirectly solicit or accept
business from any of the company’s customers served by the Employee within the
last twelve (12) months of the effective term of this Employment Agreement,
(ii) divert any business from the Company by influencing or attempting to
influence any present customers of the Company which were served by the
Employee, or (iii) attempt to attract any supplier away from the Company with
whom the Employee worked while employed at EFJohnson or use his or her
information regarding the Company’s suppliers in any way which would
detrimentally affect the Company.

Employee acknowledges that the Confidential Information provided to Employee
pursuant to this Agreement, and Company’s need to protect its goodwill, gives
rise to Company’s interest in these restrictive covenants, and that any
limitations as to time, geographic scope, and scope of activity to be restrained
defined herein are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill or other business interest of Company. The
Employee further agrees that if, at some later date, a court of competent
jurisdiction determines that these covenants do not meet the criteria set forth
in Tex. Bus. & Com. Code § 15.50(2), these agreements shall be reformed by the
court, pursuant to Tex. Bus. & Com. Code § 15.51(c), by the least extent
necessary to make them enforceable. Employee acknowledges and recognizes that
the enforcement of any of the provisions in this Agreement by Company will not
interfere with the Employee’s ability to pursue a proper livelihood.

 

EFJ Inc By:  

/s/ Michael B Gamble

Printed Name:   Michael B Gamble Its:   VP Administration

 

EMPLOYEE:

/s/ Massoud Safavi

Massoud Safavi